Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 6/16/22.  Claim(s) 2, 3, and 5-15 are cancelled.  Claim(s) 1, 4, and 16 are pending.  Claim(s) 1, 4, and 16 are examined herein. 
Applicant's amendments to the claims have rendered the objections to the specification and the claims of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 112 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 103 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the double patenting rejections of the last Office action moot, therefore hereby withdrawn.
Updated search and consideration have been performed, the following new rejections will now apply.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petasis et al. (US 2016/0016946 A1; of record), as evidenced by Firoz et al. (C.K. Firoz et al., An overview on the correlation of neurological disorders with cardiovascular disease, Saudi Journal of Biological Sciences (2015) 22, 19–23; of record), and further in view of Cohen et al. (WO 2009/019531 A2).
The instant claims are generally drawn to the treatment of a cardiovascular disease-related neurological disorder such as Alzheimer’s disease (related to claim 4) comprising administering compound 7 (shown below; related to claim 16) wherein the cardiovascular disease is left ventricular hypertrophy.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Petasis et al. discloses the treatment of cardiovascular diseases and neurological diseases (see, for example, the abstract and the whole document) comprising administering the Mas receptor agonist compound 7 (i.e. the same compound as instantly claimed and elected; see, for example, the Examples, claim 40, and throughout).  Petasis et al. teaches that the administration of the disclosed compounds would be useful for the treatment of Alzheimer’s disease (see, for example, claim 45 and throughout).
Petasis et al. further discloses the treatment of organomegaly, cardiomegaly, and other organ hypertrophy (i.e. cardiomegaly is the parent syndrome for ventricular hypertrophy; see for example, Figure 6, [0041], [0263], and the whole document), comments that although Ang(1-7) peptide may have potential medicinal use, the daily peptide injections are not the optimal route of administration to ensure patient adherence in a chronic disease, thus the need for small molecule mimics of said peptide (see, for example, [0007]).
Firoz et al. evidences that the art recognized that there was a correlation between neurological disorders and cardiovascular disease (see, for example, the title and the whole document) including Alzheimer’s disease (see, for example, the abstract and throughout).
Petasis et al. does not specifically disclose the treatment of Alzheimer’s disease with compound 7 in a patient with left ventricular hypertrophy.
Cohen et al. discloses the treatment of cardiovascular diseases and neurological diseases (see, for example, the abstract and the whole document) such as Alzheimer’s disease (see, for example, claim 63 and throughout) and left ventricular hypertrophy (see, for example claim 54, the Figures, and the Examples) comprising the administration of Mas receptor agonists (see, for example, throughout the document).
It would have been obvious to one of ordinary skill to treat Alzheimer’s disease with compound 7 in a patient with left ventricular hypertrophy because the prior art teaches all the instantly claimed elements.
One of ordinary skill would have been motivated to treat Alzheimer’s disease with compound 7 because Petasis et al. teaches that the compounds therein are useful for such treatments and teaches that compound 7 is a preferred active agent, and Cohen et al. teaches that it was known that Mas receptor agonists were known to be useful for said treatment.  One of ordinary skill would have applied the disclosed Mar receptor modulating compounds of Petasis et al. to the treatment of the taught indications of Petasis et al. and Cohen et al. via the Mas receptor, and would have treated Alzheimer’s disease with compound 7 with a reasonable expectation of success.
One of ordinary skill would have been motivated to treat Alzheimer’s disease in a patient with left ventricular hypertrophy because the prior art teaches that the agonism of Mas receptors is useful for the treatment of left ventricular hypertreophy, that the instant compound was known to be a useful Mas receptor agonist, and that the use of small molecules such as the instantly compound was perceived to be a benefit versus peptidic compounds.  One of ordinary skill would have combined the teachings of the prior art, and would have treated a patient with Alzheimer’s disease and left ventricular hypertrophy with a reasonable expectation of success.
With respect to the limitation drawn to the cardiovascular disease-related neurological disorder, the disclosure of Petasis et al. teaches the same indication as instantly claimed, i.e. Alzheimer’s disease, so this limitation is considered to have been met.  Further, the art recognized that there is a correlation between neurological disorders and cardiovascular diseases such as Alzheimer’s disease.




Conclusion
Claim(s) 2, 3, and 5-15 are cancelled.  Claim(s) 1, 4, and 16 are rejected.  No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627